DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,2,4-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Number 10,163,635 B1 to Qi et al. discloses a semiconductor device, comprising:
a semiconductor substrate (101, column 4 lines 42-43) having a first region (105) and an adjacent second region (109, column 4 line 41 to column 5 line 3);
a plurality of adjacent first fins (103a-103d) in the first region (105) of the semiconductor substrate, wherein each first fin contains a third fin portion and a plurality of third fin portions form a third fin portion group (i.e. shortened fins 103a-103d);
a plurality of adjacent second fins (107a-107b) in the second region (109) of the semiconductor substrate, wherein each second fin contains a fourth fin portion and a plurality of fourth fin portions form a fourth fin portion group (i.e. shortened fins 107a-107b);
a first type of fin sidewall spacers (113 on outsides of 105 and 109, column 5 line 4 to column 6 line 34) formed on two sidewall surfaces of the third fin portion group (105) along a width direction of the third fin portions and on two sidewall surfaces of the fourth fin portion group (109) along a width direction of the fourth fin portions;
a second type of fin sidewall spacers (131 on inside portions, column 6 lines 10-34) formed between adjacent third fin portions (103a-103d) and on sidewall surfaces of the third fin portions along the width direction of the third fin portions (as pictured), and between adjacent fourth fin portions (107a-107b) and on sidewall surfaces of the fourth fin portions along the width direction of the fourth fin portions (as pictured);
first doped layers (129 in region 105, column 6 line 35 to column 7 line 4) formed between adjacent first type of fin sidewall spacers (113 on outside) in the first region (105), on the third fin portion group and the second type of fin sidewall spacers (131 on inside portions) in the first region (105), wherein the first doped layers on the third fin portions in the first region are connected to each other along the width direction of the third fin portions (as pictured); and
second doped layers (129 in region 109) formed between adjacent first type of fin sidewall spacers in the second region (109), and on the fourth fin portion group and the second type of fin sidewall spacers in the second region, wherein the second doped layers on the fourth fin portions are connected to each other along the width direction of the fourth fin portions (as pictured).
Qi fails to clearly teach wherein the first doped layers (129 in region 105) are confined between the adjacent first type of fin sidewall spacers in the first region (105) and wherein the second doped layer (129 in region 109) are confined between the adjacent first type of fin sidewall spacers in the second region, as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2015/0349085 A1 to Liu et al. teaches (e.g. FIG. 9) wherein doped layers (40, ¶ [0016],[0023]) are confined between adjacent first type fin sidewall spacers (30, ¶ [0016],[0017],[0022]-[0024]), as discussed previously.
However, prior art fails to reasonably teach or suggest the doped regions being confined by two vertical planes, each of the two vertical planes is shared with a corresponding sidewall surface of the adjacent first type of fin sidewall spacers and a corresponding sidewall surface of the third fin portion group in the first region, together with all of the other limitations in amended claim 1.  Claims 2,4-9 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891